FILE COPY



                                  CORRECTED BILL OF COSTS

           TEXAS COURT OF APPEALS, SEVENTH DISTRICT, AT AMARILLO

                                         No. 07-13-00394-CV

                                         Ronald Winegardner

                                                  v.

         Texas Workforce Commission and Colorado West Healthcare System

                (No. 12-180 IN 69TH DISTRICT COURT OF MOORE COUNTY)


Type of Fee                    Charges     Paid               By
Filing                         $100.00     DISM - NOT PAID
Indigent                       $25.00      DISM - NOT PAID
Supreme Court chapter 51 fee   $50.00      DISM - NOT PAID
Statewide efiling fee          $20.00      DISM - NOT PAID




Balance of costs owing to the Seventh Court of Appeals, Amarillo, Texas: $195.00

                           Court costs in this cause shall be paid as per
                               the Judgment issued by this Court.

       I, VIVIAN LONG, CLERK OF THE SEVENTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SEVENTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.


                                               IN TESTIMONY WHEREOF, witness my hand
                                               and the Seal of the COURT OF APPEALS for
                                               the Seventh District of Texas on June 5, 2018.


                                               Vivian Long
                                               VIVIAN LONG, CLERK